Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00199-CR
____________
 
MICHAEL TRAHAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris County, Texas
Trial
Court Cause No. 879,384
 

 
M E M O R A N D U M  O P I N I O N
On May 23, 2002, appellant filed a motion to dismiss the
appeal because the trial court has granted his motion for new trial.  See Tex.
R. App. P. 2 and 42.2.  In addition, the trial court granted the
State=s motion to dismiss the case.  The appeal has been rendered moot.  We grant the motion to dismiss.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM




Judgment rendered
and Opinion filed May 30, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and Frost.
Do not publish ‑
Tex. R. App. P. 47.3(b).